Citation Nr: 1541359	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-05 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to February 2, 2009 and from June 1, 2009 through August 6, 2010, and in excess of 40 percent on and after August 7, 2010 for degenerative disc disease of the lumbar spine with central disc herniation and right lower extremity radiculopathy (hereafter "lumbar spine disability").

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable rating for residuals of cholecystectomy.

4.  Entitlement to an initial rating in excess of 50 percent for major depression.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to November 2006 e.  This case comes before the Board of Veterans Appeals (Board) on appeal from December 2008 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board acknowledges that the Veteran's representative included the issue of entitlement to an initial rating in excess of 10 percent or radiculopathy of the left lower extremity secondary to lumbar spine disability, but finds that this issue is not on appeal.  This disability was granted in a December r2013 rating decision.  The Veteran field a notice of disagreement that same month, and in April 2014 the RO issued a statement of the case.  Although the Veteran filed a March 2014 substantive appeal, it is clear from the document that it is related to the claims for TDIU.  Additionally, the RO did not treat the issue as on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (noting that VA can waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

Furthermore, although the issue of total disability based on individual unemployability (TDIU) is often raised as part of a higher rating decision, it is currently on appeal before the Agency of Original Jurisdiction (AOJ) (and not yet certified to the Board), and is thus not addressed in this decision.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA (VVA) electronic claims file contains VA treatment records dated from March 2011 to November 2013 and the remaining records are duplicate copies of evidence already associated with VBMS.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is needed in this case to obtain identified outstanding relevant private and VA treatment records and additional VA examinations for the service-connected disabilities on appeal.

In March 2013, the Veteran requested her medical records from the Birmingham Internal Medicine Associates; she only requested the last year of records.  In April 2013, she submitted treatment records from this private facility dated from January 2013 to March 2013 and review of the record also includes records from this facility dated from October 2009 to June 2010.  Thus, there are likely additional records available during the appeal period which must be obtained.  Additionally, in March 2014 the Veteran submitted pre-approval notification from AARP regarding medical services to be rendered at the Brookwood Medical Center by Dr. Martin Jones.  These records are not associated with the claims file.  Since VA has notice of outstanding private records that are potentially relevant to these claims on appeal, there is a duty to obtain these records.  

The Board also notes that the most recent VA treatment record in the file, located in VVA, is dated November 2013 from the Birmingham VA Medical Center (VAMC).  Therefore, any outstanding records since that date must be associated with the other evidence already on file for the Board to review.

Remand is required for updated examinations.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, VA's duty to assist includes the conduct of a thorough medical examination that takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In light of the requested development discussed above, indications of worsened symptoms since the Veteran was last examined for her service-connected lumbar spine disability in April 2013 and for GERD, residuals of cholecystectomy, and major depression secondary to lumbar spine disability in February 2012, and the Veteran's representative's argument that the examinations are stale, additional VA examinations are needed to ascertain the current severity and manifestations of these service-connected disabilities on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include (a) the Birmingham Internal Medicine Associates dated prior to October 2009, from June 2010 to January 2013, and since March 2013 and (b) Dr. Martin Jones at the Brookwood Medical Center dated in March 2014.

Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated since November 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

3.  After associating all additional records with the claims file, provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of her lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability.  In particular, he or she should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability (other than the left lower extremity), to include the severity of radiculopathy of the right lower extremity, but not the left lower extremity.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

4.  After associating all additional records with the claims file, provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of her GERD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner must report all signs and symptoms necessary for rating the Veteran's GERD under the rating criteria for hernia hiatal, utilizing the appropriate Disability Benefits Questionnaire (DBQ).

5.  After associating all additional records with the claims file, provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of her residuals of cholecystectomy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner must report all signs and symptoms necessary for rating the Veteran's residuals of cholecystectomy, specifically noting whether such symptoms from removal of the gall bladder are nonsymptomatic, mild, or severe, utilizing the appropriate DBQ.

6.  After associating all additional records with the claims file, provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of her major depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner must report all signs and symptoms necessary for rating the Veteran's major depression under the General Rating Formula for Mental Disorders, utilizing the appropriate DBQ.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's major depression.

7.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


